Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
The Patent Trial and Appeal Board dated 01/16/2020 reversed all rejections against claim(s) 1-20 under 35 USC 103 and affirmed rejection of claims 14, 15, and 17-20 under 35 USC 101 as non-statutory subject matter. Accordingly, the independent claim(s) 14, 15, 17-20 has been amended by the Applicant in accordance with MPEP § 1214.01.  

The following is an examiner’s statement of reasons for allowance: Claims 1-15, 17-20 are allowed. 
Claim 1 is directed to a computer-implemented method, comprising: 
maintaining, by a computer system, a plurality of data types associated with data collected by a data collection accessory and stored on a user device in communication with the data collection accessory, the data collection accessory linked to a third-party application of the user device; 
transmitting, by the computer system, first health information associated with at least a subset of the plurality of data types for storage on the user device; 
receiving, from the user device, an indication of receipt of new health information corresponding to a new data type received by the user device from the third-party application, the user device configured to store the new health information on behalf of the third-party application; 

identifying that the new data type being requested for use by the third-party application of the user device is not one of the plurality of datatypes; and 
providing an asset download to the user device for a background process of the user device to interpret and for configuring the background process of the user device to implement the new data type and manage the new health information corresponding to the new data type at least in response to the third-party application request, the asset download identifying the information about the new data type.
For claim rejection under 35USC 101, the current invention recites “an asset download to the user device for a background process of the user device to interpret and for configuring the background process of the user device”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Nolan et al .(US. 20080104615 hereinafter Nolan). Nolan discloses translating access requests between a format suitable for a relational database and a different format used by an application. However, Nolan fail to disclose data collection accessory linked to a third 
   
The foreign reference, WO 2011011540 A2 discloses and methods of a healthcare exchange system to exchange medical information, stored in different formats, between different entities.   
However, the reference does not disclose providing an asset download to the user device for a background process of the user device to interpret and for configuring the background process of the user device to implement the new data type and manage the new health information corresponding to the new data type at least in response to the third-party application request, the asset download identifying the information about the new data type.    
The NPL reference “The role of planning tools as strategies for combating childhood obesity“, describes planning tools have been adapted to incorporate health strategies, whether or not such methods are sustainable, and what relationships are essential for the creation and implementation of such strategies. 
However, the NPL reference does not disclose providing an asset download to the user device for a background process of the user device to interpret and for configuring the background process of the user device to implement the new data type and manage the new health information corresponding to the new data type at least in response to the third-party application request, the asset download identifying the information about the new data type.    


Claims 7-13 incorporate all the limitation of claims 1-6 and are allowed for the same reasons given above. 
Claims 14-15, 17-20 incorporate all the limitation of claims 1-6 and are allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686